[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The parties were at issue and were both fully heard during the course of a one day trial. The court finds that residence requirements have been satisfied and neither party has been the recipient of public assistance. All pertinent criteria outlined in Chapter 815j of the General Statutes were considered by the court in the entry of the following orders.
ORDERS
DISSOLUTION OF MARRIAGE
The marriage is dissolved on the grounds of an irretrievable breakdown. CT Page 14743
CUSTODY AND VISITATION
The parties are awarded joint legal custody of the minor child Patrick with physical custody to the Husband, subject to open, reasonable and flexible rights of visitation to the Wife, always subject to the child's schedule and activities.
CHILD SUPPORT
No child support is ordered, which is a deviation from the $90 per week presumptive amount calculated by the court, as it was fully considered by court in the division of assets and income. The deviation is warranted because of the coordination of total support and other equitable factors.
ALIMONY
The Husband shall pay to the Wife alimony in the amount of one dollar per year for a period of 10 years or until the death of either party, the Wife's remarriage or cohabitation.
LIFE INSURANCE
The Husband shall name the Wife beneficiary on his Safeco life insurance policy in the amount of $100,000 and his group life insurance policy in the amount of $24,000, until he no longer has any obligation to pay her alimony. This paragraph shall be subject to modification.
MEDICAL INSURANCE
The Husband shall continue to maintain the medical insurance coverage he has in force covering the minor child. Un-reimbursed medical and dental expenses incurred by the minor child shall be equally shared by the parties.
REAL ESTATE
The Wife is awarded the total balance, represented to be approximately $34,940.03, in the escrow account created from the net proceeds of sale of the former marital residence.
PERSONAL PROPERTY
Each party shall retain the personal property, including bank accounts and automobiles, in their control or possession without claim from the other. CT Page 14744
The Husband shall retain his interest in his cleaning business without claim from the Wife.
RETIREMENT ASSETS
The Husband shall retain the total balance, represented to be approximately $7,000.00, in his 401k plan.
LIABILITIES
Each party shall be solely responsible for the liabilities shown on their respective financial affidavits. Specifically, the Wife shall be solely responsible for the debt consolidation loan and any obligation to her sister.
COUNSEL FEES
No counsel fees are awarded to either party.
MISCELLANEOUS
Each party shall sign any necessary documents to effectuate the orders contained herein.
Plaintiff's counsel shall prepare the judgment file, have it certified by defendant's counsel, and file it with the court within 30 days.
CUTSUMPAS, J.